 1   Robert H. Rexrode
     California Bar No. 230024
 2   Law Offices of Robert H. Rexrode
     427 C Street, Suite 310
 3   San Diego, Ca. 92101
     (619) 630-4435
 4   robert_rexrode@rexrodelawoffices.com

 5

 6                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF CALIFORNIA
 7                              (HONORABLE CYNTHIA A. BASHANT)

 8   UNITED STATES OF AMERICA,                  Case No.: 19cr1697-BAS

 9                    Plaintiff,
                                                JOINT MOTION TO CONTINUE
10   vs.                                        HEARING

11   SAUL LEAL,
                      Defendant.
12

13
             Counsel for Defendant requests that the motion-hearing currently scheduled
14
     for June 17, 2019, at 2:00 p.m., be continued to July, at 2:00 p.m.. There are
15
     motions pending before the Court and the continuance is necessary for me to
16
     adequately represent my client. The government has no opposition to this request.
17
     June 12, 2019                             /s Robert H. Rexrode
                                               Attorney for Defendant
18
     Une 12, 2019                              /s Alicia Williams
19
                                               Attorney for Plaintiff
20
     Joint Motion to Continue                                                         19cr1697
21

22
